Citation Nr: 1404548	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-32 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability evaluation for lumbosacral strain prior to July 27, 2010, and to an evaluation in excess of 10 percent from July 27, 2010. 

2.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The claims were before the Board in May 2011 and December 2012 when they were remanded for additional development.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The Board has reviewed the VVA file, which includes VA treatment records, a December 2010 rating decision and a November 2013 Informal Hearing Presentation.  The other documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Even considering his complaints of pain and functional loss, for the period of the appeal prior to July 27, 2010, the Veteran's service-connected lumbosacral strain was not shown to have been manifested by forward flexion limited to 85 degrees or less, a combined range of motion limited to 235 degrees or less, or muscle spasm, guarding, localized tenderness, vertebral fracture, or related neurological symptoms. 

2.  Even considering his complaints of pain and functional loss, for the period of the appeal beginning July 27, 2010, the Veteran's service-connected lumbosacral strain has not been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less, a combined range of motion of the thoracolumbar spine 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.



3.  The Veteran does not meet the minimum threshold requirements for a TDIU on a schedular basis; and, his service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his education and occupational background. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation prior to July 27, 2010 for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

2.  The criteria for a disability evaluation in excess of 10 percent from July 27, 2010, for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Regarding the claims decided herein, the record reflects that the Veteran was provided all required notice in letters mailed in June 2008 (increased rating) and April 2009 (TDIU), prior to the initial adjudication of the claims.  The duty to notify has been met.

VA's duty to assist has also been met.  The Veteran's pertinent medical records, to include service treatment records (STRs) and identified, available post-service treatment records (to include records from the Social Security Administration (SSA)) have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

Most recently, as directed by the December 2012 Board remand, outstanding VA treatment records dated from 1987 through 2013 were obtained.  Records were also obtained from the SSA.  The Veteran has been afforded the appropriate VA examinations for his increased rating and TDIU claims.  Those examinations are adequate as the examiners reviewed the relevant medical history, considered the Veteran's lay history, and provided opinions with supporting rationale and citation to the evidence.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

VA's duties to notify and assist are met. Accordingly, the Board will address the merits of the claims.




II.  Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson  v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40  ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592   (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Lumbosacral strain is to be evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees. 

As will be discussed below, the rating criteria pertaining to intervertebral disc syndrome, 38 C.F.R. § 4.71a , Diagnostic Code 5243, is not for application herein as this disability has not been found to be related to the Veteran's service-connected low back disability. 

III.  Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the Veteran sought treatment for back pain in service on several occasions.  Radiologic examination and other diagnostic testing disclosed no abnormality.  A diagnosis of chronic lumbosacral strain was assigned.  Service connection for chronic lumbosacral strain was granted, effective as of the day following the Veteran's 1971 service discharge.  The disability was evaluated as noncompensable.

VA outpatient treatment records note the Veteran's complaints of and treatment for low back pain beginning in December 2006.  A diagnoses of spondylosis of the lumbar spine was assigned after a CT scan in May 2007.

In May 2008, the Veteran submitted a claim for an increased (compensable) rating for lumbosacral strain.

A July 2008 VA examination report notes the Veteran's complaints of chronic low back pain and occasional transient pain down one of his legs.  Lumbar flexion was to 90 degrees.  His overall combined range of motion was 190 degrees.  The examiner indicated that there was no additional loss of motion due to pain, weakness, and fatigue following repetitive motion.  There was no objective evidence of painful motion, spasm, or weakness.  Diagnosis was spondylosis of the lumbar spine.

An October 2008 VA outpatient treatment record notes the Veteran's complaints of being hit in the back by a tree limb while cutting trees at work.  See VVA.

In November 2008, the Veteran underwent decompressive lumbar laminectomy of L3-L5, apparently to treat the symptoms of stenosis.

In May 2009, a VA physician reviewed the claims file (but did not examine the Veteran), and opined that it was unlikely that the Veteran's service-connected lumbar strain had progressed to the point that he developed spondylosis, which ultimately required a decompressive laminectomy in 2008.  The VA physician also opined that the Veteran's lumbar spine stenosis and lumbar laminectomy were unrelated to the Veteran's service-connected lumbosacral strain.  Detailed rationale was provided to support these opinions.

During an August 2010 VA examination report, the Veteran reported a history of back injury in service.  He was treated in service, but then did not seek any additional treatment until 2006, when he developed low back and left leg pain.  Currently, he complained of low back pain but denied any affects on his daily activities.  He reported cutting his lawn with a riding mower and taking walks around the block.  Flexion was limited to 115 degrees.  Total range of motion of the spine was 290 degrees.  There was no additional loss due to pain.  There was some evidence of nerve dysfunction of the right lower extremity.  

A January 2013 VA examination report notes that the examiner reviewed the claims file and examined the Veteran.  Factoring his complaint of pain, his total range of motion was 165 degrees.  His limitation of flexion was to 70.  However, rather importantly, the examiner reported that the Veteran did not currently manifest lumbosacral strain.  The examiner noted the Veteran's current complaints of back pain and stiffness with pain radiating into the legs.  These symptoms of spondylosis (arthritis) of the spine are caused by bone spurs which make the back stiff and can cause pitching of the nerves exiting the spine.  These symptoms are not related to a chronic lumbosacral strain. The examiner also reported that the Veteran had no neurologic residuals or symptoms due to service-connected disability.

This examiner agreed with the May 2009 opinion that a decompressive laminectomy, and the disorder underlying the need for surgery, are unrelated to service-connected lumbosacral strain.  He also stated that the Veteran had no increase in severity of lumbosacral strain, but did have symptoms of lower extremity numbness and tingling which was the result of a post-service accident when he was hit by tree limb at work.


Regarding the period from November 18, 2008 - July 27, 2010, the examiner reported that the Veteran's lumbar stiffness with pain radiating down both legs are not the result of chronic lumbosacral strain, but are the result of the lumbosacral arthritis caused by a post-service injury to the lumbar spine (as reported by the Veteran).

Other evidence of record includes a SSA determination awarding the Veteran disability benefits, effective March 2009, with disorders of the back (discogenic/degenerative) as his primary disability and osteoarthritis as his secondary disability.

IV.  Analysis

At the outset, the Board notes that the Veteran has been diagnosed as having multiple disabilities of the low back (lumbar spine) including lumbar strain, spondylosis, lumbar spine stenosis, and status post decompressive laminectomy.  The Board is also mindful that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, however, two VA examiners have indicated that there is no relationship between the Veteran's service connected lumbar strain and his diagnosed spondylosis and lumbar spine stenosis, which ultimately required a decompressive laminectomy.  There are no competent medical opinions to the contrary.  The Veteran's personal opinion on this topic lacks probative value as he is not shown to have the medical training or expertise to render an opinion on the etiology of orthopedic disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The rating of the Veteran's lumbar strain will be made exclusive the effects of his other lumbar spine disabilities.

A.  Entitlement to a Compensable Rating Prior to July 27, 2010

While the Veteran reported low back pain during the period of the appeal prior to July 27, 2010, at no time is there evidence of thoracolumbar spine forward flexion limited to 85 degrees, combined range of motion limited to 235 degrees; muscle spasm, guarding, or localized tenderness (not resulting in abnormal gait or abnormal spine contour); or vertebral body fracture with loss of 50 percent or more of the height.  It is true that the 2008 examination documented a combined limitation of 190 degrees, which would warrant the assignment of a 10 percent rating.  There is also evidence during this period that the Veteran experienced stiffness with pain and neurological symptomatology.  However, as indicated, the 2009 and 2013 VA opinions state that the Veteran's complaints stiffness with pain and radiation down both legs were not the result of chronic lumbosacral strain, but rather lumbosacral arthritis caused by a post-service injury to the lumbar spine (which is not service connected).  The pertinent findings throughout the evaluation period do not fall within the parameters of the criteria for a compensable (10 percent) rating.  The Veteran's service-connected low back disability does not meet (or approximate) the criteria for a compensable (10 percent) rating under the General Formula, therefore a compensable rating under the General Formula criteria is clearly not warranted throughout the appeal period.   See 38 C.F.R. § 4.14.

As neurological manifestations of a low back disability due to service-connected lumbosacral strain were not shown for this period (as noted above), a separate compensable rating for neurological manifestations of the low back is not warranted.  Id.

The record does not reflect any distinct period of time during this period when the symptoms of the Veteran's low back disability exceeded those encompassed by the noncompensable rating assigned, and therefore a "staged" increased rating is not warranted.  The preponderance of the evidence is against this claim; therefore, the appeal in this matter must be denied.

B  Entitlement to a Rating in Excess of 10 Percent from July 27, 2010

The Veteran is not entitled to a rating in excess of 10 percent for period beginning July 27, 2010.  Again, the evidence shows that the Veteran's nonservice-connected spondylosis is causing his low back complaints, not his service-connected lumbosacral strain.  See 2009 and 2013 VA examination reports.  The 2013 examiner essentially determined that there was no evidence that the Veteran's service connection lumbar strain was an active process resulting in current disability.  The Veteran's symptoms (loss of range of motion and function and neurological manifestations) were all attributed to non-service connected lumbar spine disorders.  Incidentally, forward flexion has been no worse than 70 degrees, and the combined range of motion has been greater than 120 degrees.  There is no evidence indicating that the Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A disability rating in excess of 10 percent is simply not warranted.  See 38 C.F.R. § 4.14.

The Board has also considered whether a separate compensable rating for neurological impairment in the lower extremities is warranted.  However, the evidence shows that the Veteran has been found to have any neurological impairment associated with the service-connected lumbosacral strain.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted.  Id.

As the criteria for a higher initial rating have not been demonstrated, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) . 

C.  Additional Considerations

Consideration has been given to whether the Veteran experiences additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, as discussed above, two VA physicians have indicated that the Veteran's complaints of pain and functional loss of the lumbar spine are due to non-service connected disabilities.  Application of the principals outline by DeLuca would therefore be inappropriate.

The Board also acknowledges that the Veteran is competent to report symptoms of his lumbar strain disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected lumbar strain disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  Those examiners have also specifically indicated that the Veteran's lumbar strain disability is essentially no longer an active process and that several non-service connected lumbar spine disabilities are the cause of his current problems.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has also considered whether the record raises the matter of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) at any point during the appeal period.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected low back disability.  The rating criteria provide higher ratings.  However, the competent evidence of record does not reflect that the Veteran's service-connected low back disability is manifested by the criteria noted above so as to warrant such a higher rating at any point during the appeal period.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned staged schedular evaluations are adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, referral for extra-schedular consideration is not warranted.

III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

A claim for TDIU "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulation further provides that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

In any event, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Service. 

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.   

For the period of the appeal, the Veteran has three service-connected disabilities: lumbosacral strain, residuals of right ankle sprain and pseudofolliculitis barbae.  The combined disability rating for the service-connected disabilities has been no greater than 20 percent.  Accordingly, the Veteran does not meet the minimum threshold requirements for a TDIU on a schedular basis under 38 C.F.R. § 4.16(a). 

In March 2009 VA Form 21-8940, the Veteran stated that he was no longer able to work full time because of his "weak ankles."  He stated that he last worked full time in April 2008, and became too disabled to work at all at that time. He had been working as a truck driver, and had previous experience as a bucket operator for an electrical company.  He reported that he had a high school education, as well as additional training as an auto mechanic and a barber.  During an August 2010 VA examination, the Veteran reported having additional training in the heating and air conditioning field.  He also stated that he was fired from his last job after seeking treatment for a back injury.  SSA found the Veteran to be disabled, effective March 2009, with disorders of the back (discogenic/degenerative) as his primary disability and osteoarthritis as his secondary disability.  In a June 2009 statement, the Veteran's former employer stated that the Veteran was fired in April 2008 from his job as a tree trimmer because of his "failure to show up to work on time after many warnings" and a "bad attitude toward coworkers & work." 

As noted above, the Veteran's service-connected low back disability has been shown to be asymptomatic.  The January 2013 VA examiner opined that there are no types of employment precluded by the Veteran's service-connected lumbosacral strain, as this was a temporary condition.  (The Board again notes that the Veteran has been diagnosed with other low back disabilities, but these are not service connected.)  His right ankle disability, while manifested by occasional pain and swelling, does not require the Veteran to use any assistive devices to ambulate.  See January 2013 VA examination report.  Clearly, his service-connected right ankle disability would not prevent him from working in a sedentary profession.  Moreover, the January 2013 VA examiner opined that this disability does not limit the Veteran's employment opportunities; there is no medical opinion to the contrary.  Additionally, his service-connected skin disability was not constant and covered less than five percent of his body.  See January 2013 VA examination report.  Moreover, the January 2013 VA examiner opined that this disability does not limit the Veteran's employment opportunities; there is no medical opinion to the contrary.

Relevant evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  There is no evidence that these disabilities would preclude all types of jobs, particularly sedentary employment.  The record does not support a finding that the Veteran's service-connected disabilities, either alone or in concert, preclude him from maintaining substantial and gainful employment. 

In light of the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU on an extra-schedular basis.  Referral to the Director of Compensation and Pension Services is simply not warranted.


ORDER

A compensable disability evaluation for lumbosacral strain prior to July 27, 2010, and an evaluation in excess of 10 percent from July 27, 2010, is denied.

A TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


